     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 1 of 11 Page ID #:122




 1     HAINES LAW GROUP, APC
       Paul K. Haines (SBN 248226)
 2     Email: phaines@haineslawgroup.com
 3
       Fletcher W. Schmidt (SBN 286462)
       Email: fschmidt@haineslawgroup.com
 4     Matthew K. Moen (SBN 305956)
       Email: mmoen@haineslawgroup.com
 5     Brittaney D. de la Torre (SBN 318150)
       Email: bdelatorre@haineslawgroup.com
 6     222 N. Sepulveda Blvd., Suite 1550
       El Segundo, California 90245
 7     Tel: (424) 292-2350
       Fax: (424) 292-2355
 8
       Attorneys for Plaintiff
 9
10
11
12
13
                            UNITED STATES DISTRICT COURT
14
15                        CENTRAL DISTRICT OF CALIFORNIA
16
       DARWIN BOLSINGER, as an individual Case No. 2:18-cv-9671
17     and on behalf of all others similarly
       situated,                             PLAINTIFF’S NOTICE OF
18                                           MOTION AND MOTION TO
                             Plaintiff,      REMAND ACTION TO LOS
19            vs.                            ANGELES SUPERIOR COURT
20     NEWS AMERICA MARKETING IN-
       STORE SERVICES, LLC, a Delaware          Judge:   Hon. S. James Otero
21     limited liability company; and DOES 1    Date:    January 14, 2019
       through 100,                             Time:    10:00 a.m.
22                                              Dept.:   10C
23                           Defendants.
                                                Date of Removal: November 16, 2018
24                                              Jury Trial Date: None Set
25
26
27
28

                                               1
                                 PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 2 of 11 Page ID #:123




 1           NOTICE IS HEREBY GIVEN that on January 14, 2018, at 10:00 a.m. or as
 2     soon thereafter as the matter may be heard in Courtroom 10C of the United States
 3     District Court for the Central District of California, located at 350 West First Street,
 4     Los Angeles, California 90012, before the Honorable S. James Otero, Plaintiff
 5     Darwin Bolsinger (“Plaintiff”) individually and on behalf of all others similarly
 6     situated, will and hereby does move this Court for entry of an Order remanding the
 7     entire action back to the California Superior Court for the County of Los Angeles.
 8           This Motion is made on the grounds that this action was improperly removed
 9     by Defendant News America Marketing In-Store Services, LLC (“Defendant”)
10     because Defendant failed to prove by a preponderance of the evidence that the
11     amount in controversy is at least $5,000,000 as required under the Class Action
12     Fairness Act (“CAFA”). Defendant failed to provide any substantive evidence
13     whatsoever to support its position that there is $5,000,000 in controversy, and
14     instead relied exclusively on Plaintiff’s Complaint. Moreover, in calculating the
15     purported amount in controversy, Defendant improperly included penalties which
16     Plaintiff cannot recover in this action as a matter of law, and assumed a one hundred
17     percent violation rate for several of Plaintiff’s claims without supporting this
18     assertion with evidence, to reach its amount in controversy. For these reasons,
19     Defendant’s sole basis for removal must fail.
20           This motion is based on this notice of motion, the attached memorandum of
21     points and authorities, the pleadings and other papers filed in this action, and on any
22     further oral or documentary evidence or argument presented at the time of hearing.
23                                             Respectfully submitted,
24     Dated: December 17, 2018                HAINES LAW GROUP, APC
25                                      By:    __/s/ Fletcher W. Schmidt_______
26                                             Fletcher W. Schmidt
27
28

                                              2
                                PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 3 of 11 Page ID #:124




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.    INTRODUCTION.
 3           Plaintiff Darwin Bolsinger (“Plaintiff”) filed this action in Los Angeles
 4     County Superior Court, on behalf of himself and all other similarly situated
 5     employees of Defendant News America Marketing In-Store Services, LLC
 6     (“Defendant”), for various violations of the California Labor Code and Unfair
 7     Competition under the California Business and Professions Code. Defendant’s sole
 8     grounds for removal of this action is pursuant to the Class Action Fairness Act, 28
 9     U.S.C. § 1332(d) (“CAFA”), on the basis that minimal diversity exists between the
10     parties, there are more than 100 potential class members, and the amount in
11     controversy exceeds $5,000,000. Plaintiff does not contest the existence of minimal
12     diversity and believes that there are more than 100 potential class members
13     (although the actual number of potential class members is as-yet unknown by
14     Plaintiff). However, in calculating the amount in controversy, Defendant failed to
15     provide reasonable evidence in support of its assertions and instead relied entirely
16     on unsupported and unreasonable assumptions resulting in a grossly inflated
17     $6,170,680 figure set forth in its Notice of Removal.         Moreover, Defendant
18     improperly factored in penalties that are not being sought in this action and which
19     are not recoverable through this action as a matter of law (and therefore are not “in
20     controversy”).
21           Because Defendant has not carried its burden in demonstrating that the
22     amount in controversy exceeds $5,000,000, this Court lacks subject matter
23     jurisdiction over this matter, and Plaintiff respectfully requests that this action be
24     remanded to Los Angeles County Superior Court.
25     ///
26     ///
27     ///
28

                                             1
                               PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 4 of 11 Page ID #:125




 1     II.   LEGAL ARGUMENT.
 2                  A.     Defendant Bears the Burden of Proof in Establishing
 3                         Removal Jurisdiction.
 4           “If at any time before final judgment it appears that the district court lacks
 5     subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). The
 6     “long-standing, near-canonical rule [is] that the burden of establishing removal
 7     jurisdiction is on the proponent of federal jurisdiction.” Serrano v. 180 Connect,
 8     Inc., 478 F.3d 1018, 1021 (9th Cir. 2007); see also California ex rel. Lockyer v.
 9     Dynergy, Inc., 375 F.3d 831, 839 (9th Cir. 2004) (“[t]he removal statute is strictly
10     construed against removal”) (citations omitted).      “Federal jurisdiction must be
11     rejected if there is any doubt as to the right of removal in the first instance.” Gaus
12     v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
13           In a removal action, Courts apply a preponderance of the evidence standard
14     in assessing whether the amount in controversy exceeds $5,000,000. Rodriguez v.
15     AT&T Mobility Services LLC 728 F.3d 975, 981 (9th Cir. 2013) (“A defendant
16     seeking removal of a putative class action must demonstrate, by a preponderance of
17     evidence, that the aggregate amount in controversy exceeds the jurisdictional
18     minimum.”). Specifically, “where the amount in controversy is unclear from the
19     face of the complaint, defendant must produce underlying facts showing it is more
20     likely than not that the amount in controversy exceeds $5 million.” Guglielmino v.
21     McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007)) (emphasis added). While
22     Defendant is entitled to rely on some assumptions in calculating the amount in
23     controversy, any assumptions relied on must be reasonable and must be supported
24     by underlying facts. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1198–99
25     (9th Cir. 2015) (emphasis added). “CAFA’s requirements are to be tested by
26     consideration of real evidence and the reality of what is at stake in the litigation,
27     using reasonable assumptions underlying the defendant’s theory of damages
28     exposure.” Id. (emphasis added).

                                             2
                               PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 5 of 11 Page ID #:126




 1                   B.   Defendant Has Failed to Establish That the Amount in
 2                        Controversy Exceeds $5,000,000 As Required for
 3                        Jurisdiction Under CAFA.
 4           “Whether damages are unstated in a complaint, or, in the defendant's view
 5     are understated, the defendant seeking removal bears the burden to show by a
 6     preponderance of the evidence that the aggregate amount in controversy exceeds $5
 7     million when federal jurisdiction is challenged.” Ibarra, supra, 775 F.3d. at 1197.
 8     To do so, Defendant “may submit evidence outside the complaint, including
 9     affidavits or declarations, or other summary-judgment-type evidence relevant to the
10     amount in controversy at the time of removal.” Id. Notably, “the amount in
11     controversy inquiry in the removal context is not confined to the face of the
12     complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
13     “Under this system, a defendant cannot establish removal jurisdiction by mere
14     speculation and conjecture, with unreasonable assumptions.” Ibarra, supra, 775
15     F.3d. at 1197.
16           Even when substantive evidence has been presented, courts have still rejected
17     the use of conclusory statements that are not tied to the Plaintiff’s theories of
18     damages. See e.g., Garibay v. Archstone Communities LLC, 539 Fed.Appx. 763,
19     764 (9th Cir.2013) (rejecting defendant’s amount in controversy calculation where
20     the only evidence provided was “a declaration by [defendants'] supervisor of
21     payroll, which sets forth only the number of employees during the relevant period,
22     the number of pay periods, and general information about hourly employee
23     wages”); Garcia v. Wal-Mart Stores Inc., 207 F.Supp.3d 1114, 1121 (C.D. Cal.
24     2016) (finding that defendant’s declaration was “insufficient” and “simply a
25     conclusory, five-paragraph” document that set forth only approximate number of
26     employees in the putative class, the approximate number of those who left
27     defendant’s employment, and the approximate number of wage statements
28     furnished).

                                            3
                              PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 6 of 11 Page ID #:127




 1           Here, Defendant has submitted no evidence whatsoever of the amount in
 2     controversy in support of its notice of removal. The only evidence submitted by
 3     Defendant, a declaration from Defendant’s VP of Human Resources and a
 4     declaration from Defendant’s Assistant Secretary, relate to the issue of diversity of
 5     citizenship and include no facts whatsoever to support Defendant’s assertions as to
 6     the amount in controversy. Indeed, Defendant has not even provided the most basic
 7     of information such as the number of employees or the aggregate number of weeks
 8     or shifts worked during the relevant time period. Accordingly, Defendant has fallen
 9     woefully short of carrying its burden on removal, and this action should be
10     remanded to Los Angeles County Superior Court.
11                  C.    Defendant Has Made Several Legal Errors in Calculating
12                        the Amount in Controversy.
13           Aside from the fact that Defendant has failed to provide any actual evidence
14     in support of its assumptions, Defendant’s calculations suffer from several legal
15     deficiencies that result in a vastly overstated amount in controversy. Specifically,
16     Defendant: (1) assumed that there was a meal period violation, a rest period
17     violation, and a Labor Code § 2802 violation on every weekday throughout the
18     entire statutory period; and (2) improperly included penalties under Labor Code §
19     558 and § 226 which cannot be recovered in this action as a matter of law.
20                       i.      Defendant Assumes that 200 Employees Experienced
21                               a Meal Period Violation, a Rest Period Violation and
22                               a Labor Code § 2802 Violation on Every Single
23                               Weekday Throughout the Entire Statutory Period.
24           Defendant’s amount in controversy calculations rely heavily on the following
25     statement from Plaintiff’s Complaint, found in Paragraph 15: “The membership of
26     the classes and subclasses are unknown to Plaintiff at this time; however, it is
27     estimated that the Classes number greater than two hundred (200) individuals as to
28     each Class.” See Complaint at ¶ 15. Rather than submit evidence relating to the

                                             4
                               PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 7 of 11 Page ID #:128




 1     actual amount in controversy, Defendant has taken this admittedly speculative
 2     statement and transformed it into the underpinning of its amount in controversy
 3     calculations, going so far as to assume that 200 employees worked every single
 4     weekday for the entire statutory period. See Notice of Removal at ¶¶ 30, 34. To be
 5     clear, Defendant uses every single weekday in its calculation - i.e., 261 days per
 6     year - which is every single weekday in a year, including holidays (365 days per
 7     year minus 52 Saturdays and 52 Sundays equals 261 days). Without more,
 8     Defendant’s calculations amount to unreasonable speculation. Any calculations
 9     based on Defendant’s unreasonable assumptions about the class should not be used
10     for purposes of determining whether the amount in controversy is met, particularly
11     where Defendant could easily produce evidence as to the actual number of class
12     members and actual number of days worked but has chosen not to do so.
13           Defendant has compounded this erroneous assumption further by predicating
14     its calculations of meal and rest period violations and Labor Code § 2802 violations
15     on the assumption that all of the 200 purported class members experienced a meal
16     period violation, a rest period violation, and a 2802 violation on each and every
17     weekday throughout the entire statutory period. “Courts disavow the use of a 100%
18     violation rate when calculating the amount in controversy absent evidentiary
19     support.” Moreno v. Ignite Rest. Grp., 2014 WL 1154063, *5 (N.D.Cal.2014); see
20     also, Garcia v. Wal-Mart Stores Inc., 207 F.Supp.3d 1114, 1120 (C.D. Cal. 2016).
21     Here, Defendant finds it proper to “surmise[] that Plaintiff intends to seek the
22     maximum penalties” since “Plaintiff is silent as to the total number of alleged meal
23     and rest period[]” violations relating to these claims. Notice of Removal ¶¶ 27-28.
24     “[R]emoval ‘cannot be based simply upon conclusory allegations' where the
25     [complaint] is silent” as to the dollar amount of damages the plaintiff seeks. Singer
26     v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.1997) (citing Allen v.
27     R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.1995)).
28

                                             5
                               PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 8 of 11 Page ID #:129




 1           Defendant’s conclusion that every single employee experienced both a meal
 2     period violation and a rest period violation every day and worked 261 days each
 3     year for the past four years inevitably overestimates and distorts the amount in
 4     controversy for this claim. This is because in order to even be eligible for a rest
 5     period, an employee must have worked a shift in excess of 3.5 hours, and in order
 6     to be eligible for a meal period, an employee must have worked a shift in excess of
 7     5.0 hours.    Therefore, Defendant’s calculation necessarily assumes that 200
 8     employees each worked a shift in excess of 5.0 hours on every single weekday,
 9     including all holidays, throughout the entire statutory 4-year period, and that the
10     employee never received a valid meal or rest period on any given shift.
11           Similarly, as to Plaintiff’s reimbursement claim for violations of Labor Code
12     § 2802, Defendant has again assumed that 200 employees worked 261 days each
13     year for the last four years, and incurred unreimbursed mileage expenses on every
14     such workday. Yet, Defendant failed to provide a shred of evidence to support this
15     assertion. In relying exclusively on Plaintiff’s complaint and failing to provide
16     reasonable evidence in support of its meal and rest period assumptions, Defendant
17     has failed to reach its burden of proof.
18                       ii.     Defendant Has Included Penalties Which Are Not
19                               Recoverable Through this Action as a Matter of Law.
20           In calculating the amount in controversy under Plaintiff’s minimum wage
21     claim, Defendant improperly included PAGA penalties which are not even being
22     sought through this action in its estimation of the amount in controversy.
23     Specifically, in analyzing Plaintiff’s claim for unpaid minimum wages, Defendant
24     based its damages calculation on the recovery of civil penalties under Labor Code
25     § 558.1 See Notice of Removal at ¶ 24. However, penalties under Labor Code §
26
27     1
         Plaintiff inadvertently referenced Labor Code §558 in one place in his Complaint
28     (at the end of paragraph 25 when listing the code sections underlying his minimum
       wage claim). However, penalties assessed under §558 cannot be recovered here as
                                              6
                                PLAINTIFF’S MOTION TO REMAND
     Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 9 of 11 Page ID #:130




 1     558 may only be recovered through a PAGA cause of action, which Plaintiff has
 2     not pled.   Lawson v. ZB, N.A., 18 Cal.App.5th 705,723 (2017) (“Rather, an
 3     individual may recovery under section 558, only when the individual has satisfied
 4     the procedural requirements set forth in the PAGA and is acting in the place of and
 5     for the LWDA”). Setting aside the fact that Plaintiff is not and cannot even seek
 6     civil penalties in this action, even if PAGA penalties were at issue in this action, the
 7     Ninth Circuit Court of Appeals has held that when an action containing class claims
 8     does not meet the CAFA jurisdictional amount, a removing party cannot use PAGA
 9     penalties to satisfy the requirement. See, e.g., Yocupicio v. PAE Grp., LLC, 795 F.3d
10     1057, 1062 (9th Cir. 2015)(“the amount involved in the non-class claims cannot be
11     used to satisfy the CAFA jurisdictional amount, and the CAFA diversity provisions
12     cannot be invoked to give the district court jurisdiction over the non-class claims”);
13     Phan v. Sears, Roebuck & Co., 2016 WL 1408057, *2 (C.D. Cal. 2016) (“CAFA
14     was enacted to facilitate adjudication of class claims, but Plaintiff brings PAGA as
15     a representative claim in contravention with the purpose of CAFA. Therefore,
16     penalties resulting from the PAGA cause of action will not be considered in
17     evaluating the amount in controversy for the class action.”). Therefore, Defendant’s
18     calculation of alleged penalties under Plaintiff’s minimum wage cause of action
19     should be disregarded entirely.
20           As to Plaintiff’s Unfair Competition Law (“UCL”) claim, Defendant
21     supports its $800,000 amount in controversy based exclusively on the recovery of
22     wage statement penalties under Labor Code § 226, assuming each putative class
23     member is entitled to the maximum statutory penalty (or $4,000 each). See Notice
24     of Removal at ¶ 36. First and foremost, Plaintiff here has not alleged a single wage
25
26
27
28     a matter of law, because they can only be recovered in connection with a PAGA
       claim, which Plaintiff has not pled and is not pursuing in this action.
                                              7
                                PLAINTIFF’S MOTION TO REMAND
 Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 10 of 11 Page ID #:131




 1   statement deficiency.2 In fact, Plaintiff does not purport to have any standing to
 2   assert a wage statement claim because Plaintiff has not received a wage statement
 3   from Defendant since approximately September 2016 when he went on medical
 4   leave. See Complaint at ¶ 9. Therefore, Plaintiff does not fall within the one-year
 5   statute of limitations applicable to wage statement penalties, which is why he has
 6   not pled a cause of action for wage statement violations. See Cal. Code Civ. Proc.
 7   § 340; Labor Code § 226.
 8         Furthermore, a cause of action under the UCL is restitutionary in nature.
 9   Korea Supply Co. V. Lockheed Martin Corp. 29 Cal.4th 1134, 1144 (2003) (“We
10   have stated that under the UCL, prevailing plaintiffs are generally limited to
11   injunctive relief and restitution.”) (internal quotation omitted). Therefore, the UCL
12   claim merely provides an alternate avenue to obtaining restitution for the unpaid
13   wages that are being sought through Plaintiff’s minimum wage claim and meal and
14   rest period claims, but does not in itself create any additional exposure for
15   Defendant. Therefore, because a penalty is not restitutionary in nature, penalties
16   assessed for violations of Labor Code § 226 cannot be recovered as restitution under
17   the UCL. See, e.g. Tomlinson v. Indymac Bank, F.S.B., 359 F.Supp.2d 891, 895
18   (granting judgment on the pleadings on ground that Labor Code § 203 provides for
19   a penalty, not wages, which cannot be raised through § 17200 claim); In re Wal-
20   Mart Stores, Inc. Wage and Hour Litigation 505 F.Supp.2d 609, 619 (N.D. Cal.
21   2007) (“For their part, plaintiffs concede that under Tomlinson, claims pursuant
22   to Labor Code §§ 203 and 226 cannot support a § 17200 claim.”) (citation omitted);
23   Cardenas v. McLane FoodService, Inc. (C.D. Cal., Oct. 25, 2010, No.
24
25   2
       Plaintiff’s reference to a failure “to furnish accurate and complete itemized wage
26
     statement in violation of Labor Code § 226,” in paragraph 41 of his Complaint in
     his Unfair Competition claim, was erroneous and inadvertent as Plaintiff does not
27   have standing to assert a claim for wage statement violations in this action since
28   he has not received a wage statement from Defendant in over a year, and such
     claims are subject to a one-year statute of limitations.
                                           8
                             PLAINTIFF’S MOTION TO REMAND
 Case 2:18-cv-09671-SJO-PLA Document 13 Filed 12/17/18 Page 11 of 11 Page ID #:132




 1   SACV10473DOCFFMX) 2010 WL 11465450, at *11 (“Plaintiffs’ UCL claim must
 2   be stricken to the extent it seeks to recovery penalties provided for under Cal.Labor
 3   Code § 226”). For these reasons, Defendant’s calculation fails and does not factor
 4   into the overall amount in controversy.
 5          Accordingly, neither the civil penalties under Labor Code § 558 nor the wage
 6   statement penalties that Defendant has included in its calculations are recoverable
 7   through this action as a matter of law, and as such, Defendant’s erroneous
 8   calculation should be excluded from the total amount in controversy.
 9   III.   CONCLUSION.
10          This case should be remanded because the sole basis for removal proffered
11   by Defendant in its Notice of Removal, fails for lack of evidence in establishing, by
12   a preponderance of the evidence, that the amount in controversy exceeds
13   $5,000,000. Moreover, Defendant has improperly calculated PAGA penalty fees,
14   assumed a one hundred percent violation rate, and estimated penalties that are not
15   recoverable under Plaintiff’s underlying claim. Consequently, Defendant’s
16   Removal fails, and Plaintiff respectfully requests that the action be remanded to Los
17   Angeles County Superior Court.
18
19                                          Respectfully submitted,
     Dated: December 17, 2018               HAINES LAW GROUP, APC
20
21
                                      By:   _/s/ Fletcher W. Schmidt____________
22
                                            Fletcher W. Schmidt
23                                          Attorneys for Plaintiff
24
25
26
27
28

                                           9
                             PLAINTIFF’S MOTION TO REMAND
